On Application nor Rehearing.
There is only one point necessary to consider on the application for a rehearing. It will be unnecessary to reopen the case to correct the error. In the decree interest was allowed on the mortgage debt due the Police Jury, after the dissolution of the community. The principal and interest of said debt to the time of the death of Constance Collins only should have been charged to the community.
The principal interest at the dissolution of the community amounted to $6000.
It is ordered that the decree heretofore rendered be amended so as to place said mortgage debt as a community debt for said amount, making the amotint to be distributed in the succession of Constance Collins $8271 60, one-fourth of which is the share of the minor, Mólicie.
In other respects the decree remains undisturbed. Suc. Fitzwilliams, 3 Ann. 487.